DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 12/18/2019. Claims 1-25 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-15, 17-18 and 20-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et. al., US Patent Application Publication 2016/0049094 (cited in the IDS).
Regarding claim 1, Gupta teaches a public speaking coaching system, comprising:
processor circuitry; and at least one storage device that includes processor-readable instructions that, when executed by the processor circuitry, cause the processor circuitry to provide (see Gupta, [0030] ): data gathering circuitry to collect, during a presentation by a speaker, at least one of: audio data; video data; or biometric data (see Gupta, [0033] CPU 22 receives streaming data representing the presentation of user 10 via input peripherals 28. Input peripherals 28 include a microphone, a camera, a keyboard and mouse, biometric inputs, and other peripherals capable of conveying information regarding a presentation of user 10 );
presentation analysis circuitry to detect an occurrence during the presentation by the speaker of at least one of: a defined audio event; a defined video event; or a defined biometric event (see Gupta, Fig. 7, [0063]  Speech analysis engine 110 detects audio event. The inputs to speech analysis engine 110 include microphone 140, camera 142, biometric reader 144, and presentation materials 146. Gupta, [0067] Text analysis engine 152 analyzes the content of the presentation by user 10. Gupta [0074] Behavior analysis engine 154 looks at the behavior of user 10 while presenting the speech. Body movement, posture, gestures, facial expression, and eye contact are all analyzed. Gupta, [0081] Biometrics analyzed by biometrics analysis engine 156 include blood pressure, heart rate, sweat volume, temperature, breathing rate, etc.); presenter feedback circuitry to selectively provide feedback to the speaker, the feedback selected based upon at least one of: the defined audio event; the defined video event; or the defined biometric event (see Gupta, [0111] FIG. 12d illustrates examples of real-time feedback 224. Application 100 displays a feature or metric graph 260 while user 10 is presenting).
	Regarding claim 2, Gupta teaches the system of claim 1. Gupta further teaches wherein the instructions further cause the data gathering circuitry to store on at least one communicably coupled data storage device at least a portion of at least one of: the collected audio data; the collected video data or the collected biometric data (see Gupta, [0033] Data from input peripherals 28 streams to CPU 22, which handles the data as instructed by the program code of the training system. CPU 22 applies analysis algorithms to the data from input peripherals 28 to extract presentation features, calculate scores and ratings, and generate other feedback to benefit user 10).
Regarding claim 3, Gupta teaches the system of claim 1. Gupta further teaches wherein the instructions further cause the presentation analysis circuitry to detect the occurrence of the defined audio event by comparing a tone of the collected audio data with data representative of a presentation setting to determine a suitability of the speaker's audio presentation for the presentation setting (see Gupta, [0066] Vocalics analysis engine 150 analyzes the sound generated by user 10, rather than the content of the words being spoken. By analyzing the sound from user 10, vocalics engine 150 identifies the pace at which the user is speaking, how the pitch, volume, and pace of the user's voice is changing, and the timing and length of pauses inserted by the user).
Regarding claim 4, Gupta teaches the system of claim 1. Gupta further teaches wherein the instructions further cause the presentation analysis circuitry to detect the occurrence of the defined audio event using the collected audio data by comparing the collected audio data to one or more libraries containing stored audio event data (see Gupta [0087] Presentations of user 10 are compared against predictive model 176 to provide tips and feedback; the predictive model is interpreted as one or more libraries containing stored event data).
Regarding claim 6, Gupta teaches the system of claim 4. Gupta further teaches wherein the presentation analysis circuitry detects a defined audio event comprising a change in audio volume output in the collected audio data (see Gupta, [0066] Vocalics analysis engine 150 analyzes the sound generated by user 10, rather than the content of the words being spoken. By analyzing the sound from user 10, vocalics engine 150 identifies the pace at which the user is speaking, how the pitch, volume, and pace of the user's voice is changing, and the timing and length of pauses inserted by the user).
Regarding claim 7, Gupta teaches the system of claim 1. Gupta further teaches wherein the presentation analysis circuitry detects a defined video event by comparing a physical activity of the speaker with a presentation setting to determine a suitability of the physical activity for the presentation setting (see Gupta, [0074] Behavior analysis engine 154 looks at the behavior of user 10 while presenting the speech. Body movement, posture, gestures, facial expression, and eye contact are all analyzed. Behavior analysis engine 154 looks at body movement, gestures, and posture of user 10 to flag or output a feature if the user is fidgeting her hands, rocking back and forth, or exhibiting other undesirable body movements while presenting).
Regarding claim 9, Gupta teaches the system of claim 1. Gupta further teaches wherein the data gathering circuitry further comprises at least one of: an audio data collection system; a video data collection system; or a biometric data collection system (see Gupta [0033] CPU 22 receives streaming data representing the presentation of user 10 via input peripherals 28. Input peripherals 28 include a microphone, a camera, a keyboard and mouse, biometric inputs, and other peripherals capable of conveying information regarding a presentation of user 10).
Regarding claim 10, Gupta teaches the system of claim 1. Gupta further teaches wherein the video data collection system comprises one or more of: a facial expression gathering system, a gesture detection system, a body movement detection system, and an eye movement detection system (see Gupta, [0075] Other peripheral devices may supplement the information received from camera 142. In one embodiment, user 10 wears wrist-bands or another peripheral that monitors the position of the user's hands relative to her body and reports hand movements to behavior analysis engine 154. Other motion capture methods are used in other embodiments. In some embodiments, two cameras 142 are used. Parallax between the two cameras 142 helps give behavior analysis engine a depth of view and better gauge the distance of each body part of user 10 from the cameras).
Regarding claim 11, Gupta teaches the system of claim 1. Gupta further teaches wherein the presenter feedback circuitry further comprises at least one wearable processor-based device to provide the corrective output to the presenter (see Gupta, [0081] In one embodiment, biometric reader 144 is an activity tracker that user 10 wears as a bracelet, watch, necklace, or piece of clothing, that connects to computer system 20 via Bluetooth or Wi-Fi. The activity tracker detects heartbeat and other biometrics of user 10 and transmits the data to computer system 20. In some embodiments, biometric reader 144 provides information as to movements of user 10 which are routed to behavior analysis engine 154 to help the behavior analysis engine analyze body movements of the user).
Regarding claim 12, is directed to a method claim corresponding to the system claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1. 
	Regarding claim 13, is directed to a method claim corresponding to the system claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 14, is directed to a method claim corresponding to the system claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 3.
Regarding claim 15, Gupta teaches method of claim 12. Gupta further teaches wherein detecting an occurrence during the presentation by the speaker of a defined audio event comprises: detecting, by the presentation analysis circuitry, a pattern in the audio data indicative of a defined audio event (see Gupta, [0066] By analyzing the sound from user 10, vocalics engine 150 identifies the pace at which the user is speaking, how the pitch, volume, and pace of the user's voice is changing, and the timing and length of pauses inserted by the user. Gupta, [0083] when a presentation feature is detected, such as a pause in speaking, usage of a certain word, or a break in eye contact, a result signal is generated by a respective analysis engine 150-158; pace of user’s voice changing, and the timing and length of pauses inserted by the user is interpreted as the pattern in the audio data).
Regarding claim 17, is directed to a method claim corresponding to the system claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 6.
Regarding claim 18, is directed to a method claim corresponding to the system claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 7.
Regarding claim 20, Gupta teaches method of claim 12. Gupta further teaches wherein collecting audio data comprises: collecting an audio data stream generated by the speaker during the presentation using an audio input system communicably coupled to the data gathering circuitry (see Gupta, Fig. 5 and [0054] Speech analysis engine 110 receives the audio, video, biometric, and other data captured during a presentation by user 10, extracts features of the presentation from the data, and generates metrics, statistics, feedback, tips, and other output to help the user develop and improve presentation skills).
Regarding claim 21, is directed to a method claim corresponding to the system claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 10.
Regarding claim 22, is directed to a method claim corresponding to the system claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 11.
Regarding claim 23, is directed to a non-transitory computer readable medium claim corresponding to the system claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 24, is directed to a non-transitory computer readable medium claim corresponding to the system claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 2.
Regarding claim 25, is directed to a non-transitory computer readable medium claim corresponding to the system claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et. al., US Patent Application Publication 2016/0049094 (cited in the IDS) in view of F. Kurth and A. Cornaggia-Urrigshardt, "Detection of Audio Events with Repetitive Structure Using Generalized Autocorrelations," Speech Communication; 11. ITG Symposium, 2014, pp. 1-4.
	Regarding claim 5, Gupta teaches the system of claim 4. However, Gupta fails to teach wherein the presentation analysis circuitry detects a defined audio event comprising a repetitive pattern in the collected audio data.
	However, Kurth teaches wherein the presentation analysis circuitry detects a defined audio event comprising a repetitive pattern in the collected audio data (see Kurth, pg. 1 sect. 1 A classical and very robust method for detecting repeated components in a signal x of finite energy is the (sample-) autocorrelation (ACF), In this paper we investigate how several signal transforms for representing repetitive behavior can be improved using shift-ACF. To this end, we give formal definitions of the respective transforms and show analysis results using examples from audio monitoring).
Gupta and Kurth are considered to be analogous to the claimed invention because they relate to speech processing in the area of audio monitoring. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gupta on presentation and public speaking training methods with the recognition of repetitions of audio events teachings of Kurth to increase robustness of audio detection ( see Kurth, pg.1, sect. 1).
Regarding claim 16, is directed to a method claim corresponding to the system claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 5.
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et. al., US Patent Application Publication 2016/0049094 (cited in the IDS) in view of Lane, H. C., Hays, M. J., Core, M. G., & Auerbach, D. (2013). Learning intercultural communication skills with virtual humans: Feedback and fidelity. Journal of Educational Psychology, 105(4), 1026.
	Regarding claim 8, Gupta teaches the system of claim 1. Gupta further teaches wherein the presentation analysis circuitry detects a defined video event by comparing a physical activity of the speaker to determine a suitability of the physical activity ( See Gupta [0074], Behavior analysis engine 154 looks at body movement, gestures, and posture of user 10 to flag or output a feature if the user is fidgeting her hands, rocking back and forth, or exhibiting other undesirable body movements while presenting). However, Gupta fails to teach comparing a physical activity of the speaker with defined mores of a culture to determine a suitability of the physical activity for the culture. 
However, Lanes teaches comparing a physical activity of the speaker with defined mores of a culture to determine a suitability of the physical activity for the culture (see Lane, pg. 3 col. 1 , BiLAT: Teaching Bilateral Negotiation With Cultural Awareness : BiLAT characters possess culturally specific models of how they expect meetings to progress. This progression includes expectations for an opening phase, a social period, a business period, and a closing social period; BiLAT is interpreted as defined mores of a culture to determine a suitability of the physical activity for the culture).
Gupta and Lane are considered to be analogous to the claimed invention because they relate to virtual learning environment. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Gupta on presentation and public speaking training methods with the intercultural communication skills teachings of Lane to achieve specific communicative skills goals ( see Lane, pg.1, col. 1,2).
Regarding claim 19, is directed to a method claim corresponding to the system claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurihara, K., Goto, M., Ogata, J., Matsusaka, Y., & Igarashi, T. (2007, November). Presentation sensei: a presentation training system using speech and image processing. In Proceedings of the 9th international conference on Multimodal interfaces (pp. 358-365) teaches system “Presentation Sensei” which is equipped with a microphone and camera to analyze a presentation by combining speech and image processing techniques to give speaker feedback of the presentation. (see Kurihara, pg. 358 sect. 1)
Batrinca, L., Stratou, G., Shapiro, A., Morency, L. P., & Scherer, S. (2013, August). Cicero-towards a multimodal virtual audience platform for public speaking training. In International workshop on intelligent virtual agents (pp. 116-128). Springer, Berlin, Heidelberg teaches artificial virtual audience capable of providing such nonverbal feedback during presentations, based on the perceived multimodal presenter’s speaking style (see Batrinca, pg. 116, sect.1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 2:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656